DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 10, 15, 19, 21-25, and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al. (2008/0077882).

Regarding claim 1, Kramer discloses an apparatus (at least Figure 1, 10, user-interactive display system) comprising: a mirror body (12, mirror assembly), comprising one or more mirror body sections (at least 30, casing), attachable, using a first attachment element (32, mounting structure), to a surface or to an object ([0051]), wherein the one or more mirror body sections comprise one or more reflective surfaces (28, reflective element); a memory (at least Figure 13, 557e, memory; [0110]); a computing device processor (at least [0048, 0049] teach a control or signal processor, as well as an image processor); a display screen (24, display element) comprised in or on the one or more mirror body sections (Figure 1) such that the one or more reflective surfaces display at least one of a live video stream or a recorded video stream (at least [0008, 0053, 0055]) while simultaneously displaying a reflection of a user or an environment positioned in front of the one or more reflective surfaces (28, reflective element, allows for reflection of the driver or the environment positioned in front of the reflective element); a video camera ([0049]); an audio output device (Figure 4, 146, speaker); a communication device (122, receiver); and a power source connector (Figure 4 depicts ignition, to 12, mirror assembly, which is viewed to include a connector to connect 12, mirror assembly, to the vehicle power source or battery), wherein the apparatus interacts with a mobile computing device, external to the apparatus, via wireless communication ([0062]), and wherein a mobile application executable on the mobile computing device controls execution of an operation on the apparatus (at least [0007, 0039]).

Regarding claim 3, Kramer discloses the apparatus of claim 1, further comprising a brightness or intensity or color modifier for modifying the brightness or intensity of color of a light element comprised in the apparatus, respectively (at least [0054]).

Regarding claim 4, Kramer discloses the apparatus of claim 1, wherein an angular orientation of the one or more mirror body sections is adjustable after the mirror body is attached, using the first attachment element, to the surface or to the object (Figure 2, at least 32b' and 33a', pivot joints, allow for adjustment of angular orientation; [0059]).

Regarding claim 6, Kramer discloses an apparatus (at least Figure 1, 10, user-interactive display system) comprising: a mirror body (12, mirror assembly), comprising one or more mirror body sections (at least 30, casing), attachable, using a first attachment element (32, mounting structure), to a surface or to an object ([0051]); wherein the one or more mirror body sections comprise one or more reflective surfaces (28, reflective element); a memory (at least Figure 13, 557e, memory; [0110]); a computing device processor (at least [0048, 0049] teach a control or signal processor, as well as an image processor); a display screen (24, display element) comprised in or on the one or more mirror body sections (Figure 1) such that the one or more reflective surfaces display at least one of a live video stream or a recorded video stream (at least [0008, 0053, 0055]) while simultaneously displaying a reflection of a user or an environment positioned in front of the one or more reflective surfaces (28, reflective element, allows for reflection of the driver or the environment positioned in front of the reflective element); a video camera ([0049]); an audio output device (Figure 4, 146, speaker); a communication device (122, receiver) for interacting with an external mobile computing device via wireless communication ([0062]); and a connector for connecting to a power source (Figure 4 depicts ignition, to 12, mirror assembly, which is viewed to include a connector to connect 12, mirror assembly, to the vehicle power source or battery), wherein a mobile application executable on the mobile computing device initiates execution of an operation on the apparatus (at least [0007, 0039]).

Regarding claim 10, Kramer discloses an apparatus (at least Figure 1, 10, user-interactive display system) comprising: a mirror body (12, mirror assembly), comprising one or more mirror body sections (at least 30, casing), attachable, using a first attachment element (Figure 2, at least 32a', support arm), to a surface or to an object ([0051, 0059]); wherein the one or more mirror body sections comprise one or more reflective surfaces (28, reflective element); a memory (at least Figure 13, 557e, memory; [0110]); a computing device processor (at least [0048, 0049] teach a control or signal processor, as well as an image processor); a display screen (24, display element) comprised in or on the one or more mirror body sections (Figure 1) such that the one or more reflective surfaces display at least one of a live video stream or a recorded video stream (at least [0008, 0053, 0055]) while simultaneously displaying a reflection of a user or an environment positioned in front of the one or more reflective surfaces (28, reflective element, allows for reflection of the driver or the environment positioned in front of the reflective element); a video camera ([0049]); an audio output device (Figure 4, 146, speaker); a communication device (122, receiver) for interacting with an external mobile computing device via wireless communication ([0062]); and a connector for connecting to a power source or external to the apparatus (Figure 4 depicts ignition, to 12, mirror assembly, which is viewed to include a connector to connect 12, mirror assembly, to the vehicle power source or battery).

Regarding claim 15, Kramer discloses the apparatus of claim 10, further comprising a depressed area, a compartment, or a platform in at least one of the one or more mirror body sections (at least Figure 8 depicts the 330, casing, to have a depressed area which accommodates 328, reflective element).

Regarding claim 19, Kramer discloses the apparatus of claim 10, further comprising an aperture in at least one of the one or more mirror body sections (at least Figure 12, 472, receiving portion, is provided in the casing).

Regarding claim 21, Kramer discloses the apparatus of claim 10, wherein the object comprises a stand (Figure 2, 32b', mirror support base).

Regarding claim 22, Kramer discloses the apparatus of claim 10, wherein the surface comprises a wall (Figure 2, 11a, vehicle windshield, may be considered to be a transparent wall).

Regarding claim 23, Kramer discloses the apparatus of claim 10, wherein the communication device comprises a network communication device (at least [0062] teaches connection to a telephone, which is viewed to be a network communicating device, thus the receiver is viewed to be a network communication device).

Regarding claim 24, Kramer discloses the apparatus of claim 23, further comprising a Bluetooth communication device (at least [0062]).

Regarding claim 25, Kramer discloses the apparatus of claim 10, further comprising a microphone (Figure 4, 148, microphone).

Regarding claim 27, Kramer discloses the apparatus of claim 10, further comprising a light element comprised in or on the one or more mirror body sections (at least Figure 4 depicts an LED beneath 124, display).

Regarding claim 28, Kramer discloses the apparatus of claim 10, further comprising a brightness or intensity modifier (at least [0054]).

Regarding claim 29, Kramer discloses the apparatus of claim 10, further comprising a motion detector ([0049]).

Regarding claim 30, Kramer discloses the apparatus of claim 10, wherein a mobile application executable on the external mobile computing device initiates execution of a first operation on the apparatus (at least [0007, 0039]).

Regarding claim 31, Kramer discloses the apparatus of claim 10, wherein the external mobile computing device comprises at least one of a tablet, a mobile phone, eyewear, or headgear ([0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (2008/0077882) in view of Lindahl et al. (2012/0182242).

Regarding claim 26, Kramer discloses the apparatus of claim 10, but fails to teach wherein the apparatus enables a video conference between the user and a remote user. Kramer and Lindahl are related because both teach a mirror apparatus.
Lindahl discloses an apparatus wherein the apparatus enables a video conference between the user and a remote user (at least [0108]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kramer to incorporate the teachings of Lindahl and provide wherein the apparatus enables a video conference between the user and a remote user. Doing so would allow for a convenient means to include the functions of a mobile device without distracting the user from driving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872